DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Oath/Declaration
The oath or declaration filed on 07/15/2020 is acceptable.

Election/Restrictions
Applicant’s election with traverse species II of Fig 3, claims 1-4, 6-12 and 14-20 in the reply filed on 02/24/2022 is acknowledged. 
The examiner would like to note that, there are differences in the structure, as described in the restriction requirement mailed on. Furthermore, the species would require different field of search (e.g., searching different subgroups or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species. The restriction requirement is maintained.
This office action considers claims 1- 20 pending for prosecution, wherein claims 5 and13 are withdrawn from further consideration, and 1-4, 6-12 and 14-20 are presented for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention
Regarding Claim 2, The instant claims recites limitation “wherein a thickness of the third layers is less than or equal to a Firster energy transfer radius Ro of the organic light-emitting layer, and calculation formula of Firster energy transfer radius Ro is: wherein k, n, D, and J are constants of the first layers, the second layers, and the third layers in the organic light-emitting layer, k is a dipole orientation factor of the first layers, n is a refractive index of the third layers, (D is a photoluminescence quantum yield of the thermally activated delayed material, and J is a spectral overlap integral between parameter of donor emission and acceptor absorption of the second layers.” is not clear because parameter of the  “k, n, D, and J are constants of the first layers, the second layers, and the third layers in the organic light-emitting layer, k is a dipole orientation factor of the first layers, n is a refractive index of the third layers”, is not given. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Regarding Claim 10, The instant claims recites limitation “wherein a thickness of the third layers is less than or equal to a Firster energy transfer radius Ro of the organic light-emitting layer, and calculation formula of Firster energy transfer radius Ro is: wherein k, n, D, and J are constants of the first layers, the second layers, and the third layers in the organic light-emitting layer, k is a dipole orientation factor of the first layers, n is a refractive index of the third layers, (D is a photoluminescence quantum yield of the thermally activated delayed material, and J is a spectral overlap integral between parameter of donor emission and acceptor absorption of the second layers.” is not clear because parameter of the  “k, n, D, and J are constants of the first layers, the second layers, and the third layers in the organic light-emitting layer, k is a dipole orientation factor of the first layers, n is a refractive index of the third layers”, is not given. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Regarding Claim 18, The instant claims recites limitation “wherein a thickness of the third layers is less than or equal to a Firster energy transfer radius Ro of the organic light-emitting layer, and calculation formula of Firster energy transfer radius Ro is: wherein k, n, D, and J are constants of the first layers, the second layers, and the third layers in the organic light-emitting layer, k is a dipole orientation factor of the first layers, n is a refractive index of the third layers, (D is a photoluminescence quantum yield of the thermally activated delayed material, and J is a spectral overlap integral between parameter of donor emission and acceptor absorption of the second layers.” is not clear because parameter of the  “k, n, D, and J are constants of the first layers, the second layers, and the third layers in the organic light-emitting layer, k is a dipole orientation factor of the first layers, n is a refractive index of the third layers”, is not given. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency status from claims 2, 10 and 18.


Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 4, 9, 12, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TSUKAMOTO et al (US 2019/0312220 A1; hereafter TSUKAMOTO).

Regarding claim 1. TSUKAMOTO discloses an organic light-emitting layer, comprising: 
one or more first layers ( Fig 4, element 34R) composed of at least a thermally activated delayed material (Fig 4, element 34R,Para [ 00139-0144]) ; one or more second layers composed of a fluorescent material and an organic material  ( Fig 4, element 34G, Para [ 0126,0137-0144]) and stacked alternately with the first layers ( Fig 4, element 34R); and one or more third layers  ( Fig 4, element 34B) composed of the organic material  ( Fig 4, element 34B, Para [ 0136]) and disposed between the first layers  ( Fig 4, element 34R) and the second layers ( Fig 4, element 34G, Para [ 0137-0144]).  

Regarding claim 4. TSUKAMOTO discloses the organic light-emitting layer according to claim 1, TSUKAMOTO further discloses wherein the first layers are composed of the thermally activated delayed material and the organic material (Fig 4, element 34R, Para [ 0126, 00139-0144]).

Regarding claim 9. TSUKAMOTO discloses an organic light-emitting diode (OLED) display panel, comprising: 
 an organic light-emitting layer comprising one or more first layers  ( Fig 4, element 34R)  composed of at least a thermally activated delayed material (Fig 4, element 34R,Para [ 00139-0144]), one or more second layers composed of a fluorescent material and an organic material ( Fig 4, element 34G, Para [ 0126,0137-0144]) and stacked alternately with the first layers  (Fig 4, element 34R), and one or more third layers  ( Fig 4, element 34B)  composed of the organic material and disposed between the first layers  ( Fig 4, element 34R) and the second layers ( Fig 4, element 34G, Para [ 0137-0144]).  

Regarding claim 12. TSUKAMOTO discloses the organic light-emitting layer according to claim 9, TSUKAMOTO further discloses wherein the first layers are composed of the thermally activated delayed material and the organic material (Fig 4, element 34R, Para [ 0126, 00139-0144]).

Regarding claim 17. TSUKAMOTO discloses a display device, comprising an organic light-emitting diode (OLED) display panel, wherein the OLED display panel comprises: an organic light-emitting layer comprising one or more first layers ( Fig 4, element 34R) composed of at least a thermally activated delayed material (Fig 4, element 34R,Para [ 00139-0144]), one or more second layers composed of a fluorescent material and an organic material ( Fig 4, element 34G, Para [ 0126,0137-0144]) and stacked alternately with the first layers ( Fig 4, element 34R), and one or more third layers ( Fig 4, element 34B)  composed of the organic material ( Fig 4, element 34B, Para [ 0136]) and disposed between the first layers ( Fig 4, element 34R) and the second layers( Fig 4, element 34G, Para [ 0137-0144]).    
 
Regarding claim 20. TSUKAMOTO discloses the organic light-emitting layer according to claim 17, TSUKAMOTO further discloses wherein the first layers are composed of the thermally activated delayed material and the organic material (Fig 4, element 34R, Para [ 0126, 00139-0144]).

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over TSUKAMOTO et al (US 2019/0312220 A1; hereafter TSUKAMOTO) in view of MIYAZAKI et al (US 2017/0244071 A1; hereafter MIYAZAKI).

Regarding claim 7. TSUKAMOTO discloses the organic light-emitting layer according to claim 1, But, TSUKAMOTO does not disclose explicitly wherein singlet and triplet energies of the organic material are greater than or equal to singlet and Page 2 of 8triplet energies of the thermally activated delayed material.  
In a similar field of endeavor, MIYAZAKI discloses wherein singlet and triplet energies of the organic material are greater than or equal to singlet and Page 2 of 8triplet energies of the thermally activated delayed material (Para [ 0053-0060]).  

Since TSUKAMOTO and MIYAZAKI are both from the similar field of endeavor, and using thermally activated delayed fluorescence in light emitting device as a dopant, the purpose disclosed by MIYAZAKI would have been recognized in the pertinent art of TSUKAMOTO Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine TSUKAMOTO in light of MIYAZAKI teaching “wherein singlet and triplet energies of the organic material are greater than or equal to singlet and Page 2 of 8triplet energies of the thermally activated delayed material (Para [ 0053-0060])” for further advantage such as  high light-emitting brightness and realizes clear colors while operating at a low voltage.

Regarding claim 15. TSUKAMOTO discloses the OLED display panel according to claim 9, But, TSUKAMOTO does not disclose explicitly wherein singlet and triplet energies of the organic material are greater than or equal to singlet and triplet energies of the thermally activated delayed material.  
In a similar field of endeavor, MIYAZAKI discloses wherein singlet and triplet energies of the organic material are greater than or equal to singlet and Page 2 of 8triplet energies of the thermally activated delayed material (Para [ 0053-0060]).  

Since TSUKAMOTO and MIYAZAKI are both from the similar field of endeavor, and using thermally activated delayed fluorescence in light emitting device as a dopant, the purpose disclosed by MIYAZAKI would have been recognized in the pertinent art of TSUKAMOTO Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine TSUKAMOTO in light of MIYAZAKI teaching “wherein singlet and triplet energies of the organic material are greater than or equal to singlet and Page 2 of 8triplet energies of the thermally activated delayed material (Para [ 0053-0060])” for further advantage such as  high light-emitting brightness and realizes clear colors while operating at a low voltage.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over TSUKAMOTO et al (US 2019/0312220 A1; hereafter TSUKAMOTO) in view of Seo (US 2017/0237030 A1; hereafter Seo).

Regarding claim 8. TSUKAMOTO discloses the organic light-emitting layer according to claim 1, But, TSUKAMOTO does not disclose explicitly wherein an emission spectrum of the thermally activated delayed material overlaps with an absorption spectrum of the fluorescent material by 40%-100%.  

In a similar field of endeavor, Seo discloses wherein an emission spectrum of the thermally activated delayed material overlaps with an absorption spectrum of the fluorescent material by 40%-100% (Fig 1, Para [ 0035-0037]).  

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine TSUKAMOTO in light of Seo teaching “wherein an emission spectrum of the thermally activated delayed material overlaps with an absorption spectrum of the fluorescent material by 40%-100% (Fig 1, Para [ 0035-0037])” for further advantage such as optimize luminescence efficiency.

Regarding claim 16. TSUKAMOTO discloses the OLED display panel according to claim 9, But, TSUKAMOTO does not disclose explicitly wherein an emission spectrum of the thermally activated delayed material overlaps with an absorption spectrum of the fluorescent material by 40%-100%.  
In a similar field of endeavor, Seo discloses wherein an emission spectrum of the thermally activated delayed material overlaps with an absorption spectrum of the fluorescent material by 40%-100% (Fig 1, Para [ 0035-0037]).  

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine TSUKAMOTO in light of Seo teaching “wherein an emission spectrum of the thermally activated delayed material overlaps with an absorption spectrum of the fluorescent material by 40%-100% (Fig 1, Para [ 0035-0037])” for further advantage such as optimize luminescence efficiency.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over TSUKAMOTO et al (US 2019/0312220 A1; hereafter TSUKAMOTO) in view of TSUKAMOTO et al (US 2019/0326540 A1; hereafter TSUKAMOTO’540).

Regarding claim 6. TSUKAMOTO discloses the organic light-emitting layer according to claim 1, But, TSUKAMOTO does not disclose explicitly wherein a content ratio of the thermally activated delayed material is 10-50%, a content ratio of the fluorescent material is 1-10%, and a content ratio of the organic material is 40-89%.  
In a similar field of endeavor, TSUKAMOTO’540 discloses wherein a content ratio of the thermally activated delayed material is 10-50%, a content ratio of the fluorescent material is 1-10%, and a content ratio of the organic material is 40-89% (Fig 2, Para [ 0228-0230]).  

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine TSUKAMOTO in light of TSUKAMOTO’540 teaching “wherein a content ratio of the thermally activated delayed material is 10-50%, a content ratio of the fluorescent material is 1-10%, and a content ratio of the organic material is 40-89% (Fig 2, Para [ 0228-0230])” for further advantage such as optimize luminescence efficiency.

Regarding claim 14. TSUKAMOTO discloses the organic light-emitting layer according to claim 9, But, TSUKAMOTO does not disclose explicitly wherein a content ratio of the thermally activated delayed material is 10-50%, a content ratio of the fluorescent material is 1-10%, and a content ratio of the organic material is 40-89%.  
In a similar field of endeavor, TSUKAMOTO’540 discloses wherein a content ratio of the thermally activated delayed material is 10-50%, a content ratio of the fluorescent material is 1-10%, and a content ratio of the organic material is 40-89% (Fig 2, Para [ 0228-0230]).  

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine TSUKAMOTO in light of TSUKAMOTO’540 teaching “wherein a content ratio of the thermally activated delayed material is 10-50%, a content ratio of the fluorescent material is 1-10%, and a content ratio of the organic material is 40-89% (Fig 2, Para [ 0228-0230])” for further advantage such as optimize luminescence efficiency.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898